EXECUTION COPY

PURCHASE AGREEMENT

PURCHASE AGREEMENT (the “Agreement”), dated as of March 17, 2010, by and between
ENERGY FOCUS, INC., a Delaware corporation (the “Company”), and LINCOLN PARK
CAPITAL FUND, LLC, an Illinois limited liability company (the “Investor”).

WHEREAS:

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to four million shares of the Company’s common stock, $.0001 par value (the
“Common Stock”). The shares of Common Stock to be purchased hereunder are
referred to herein as the “Purchase Shares.”

NOW THEREFORE, the Company and the Investor hereby agree as follows:

1. CERTAIN DEFINITIONS.

For purposes of this Agreement, the following terms shall have the following
meanings:

(a) “Securities Act” means the Securities Act of 1933, as amended.

(b) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(c) “Accelerated Purchase Notice” shall mean an irrevocable written notice from
the Company to the Investor directing the Investor to buy such Accelerated
Purchase Amount in Purchase Shares as specified by the Company therein at the
applicable Purchase Price on the Purchase Date.

(d) “Available Amount” means initially Four Million (4,000,000) Purchase Shares
in the aggregate which amount shall be reduced by the Purchase Amount each time
the Investor purchases shares of Common Stock pursuant to Section 2 hereof.

(e) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

(d) “Business Day” means any day on which the Principal Market is open for
trading including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

(e) “Closing Sale Price” means, for any security as of any date, the last
closing trade price for such security on the Principal Market as reported by the
Principal Market, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing trade price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by the Principal Market.

(f) “Confidential Information” means any information disclosed by either party
to the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which
(i) was publicly known and made generally available in the public domain prior
to the time of disclosure by the disclosing party; (ii) becomes publicly known
and made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

(g) “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

(h) “Maturity Date” means the date that is 500 Business Days (25 Monthly
Periods) from the Commencement Date.

(i) “Monthly Period” means each successive 20 Business Day period commencing
with the Commencement Date.

(j) “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

(k) “Principal Market” means the Nasdaq Global Market; provided however, that in
the event the Company’s Common Stock is ever listed or traded on the Nasdaq
Capital Market, the Nasdaq Global Select Market, the OTC Bulletin Board, the New
York Stock Exchange or the NYSE Amex, then the “Principal Market” shall mean
such other market or exchange on which the Company’s Common Stock is then listed
or traded.

(l) “Purchase Amount” means, with respect to any particular purchase made
hereunder, the portion of the Available Amount to be purchased by the Investor
pursuant to Section 2 hereof.

(m) “Purchase Date” means with respect to any Accelerated Purchase made
hereunder, the Business Day after receipt by the Investor of a valid Accelerated
Purchase Notice or the Business Day the Investor otherwise is to purchase
Purchase Shares pursuant to Section 2 hereof.

(n) “Purchase Price” means the lower of the (A) the lowest Sale Price of the
Common Stock on the Purchase Date or (B) the arithmetic average of the three
(3) lowest Closing Sale Prices for the Common Stock during the ten
(10) consecutive Business Days ending on the Business Day immediately preceding
such Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction).

(o) “Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

(p) “SEC” means the United States Securities and Exchange Commission.

(q) “Transfer Agent” means the transfer agent of the Company as set forth in
Section 11(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the Common Stock.

(r) “To the best of the Company’s knowledge” means to the best of the actual
knowledge, after due inquiry, of the Chief Executive Officer, President, or
Chief Financial Officer of the Company.

2. PURCHASE OF COMMON STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

(a) Initial Purchase; Commencement of Regular Purchases of Common Stock. Within
one (1) Business Day following the satisfaction of the conditions (the
“Commencement”) as set forth in Sections 7 and 8 below (the date of satisfaction
of such conditions, the “Commencement Date”), the Investor shall purchase from
the Company 350,000 Purchase Shares (such purchase the “Initial Purchase” and
such Purchase Shares are referred to herein as “Initial Purchase Shares”) and
warrants to purchase 350,000 shares of Common Stock (the “Warrants” and the
shares of Common Stock underlying such Warrants, the “Warrant Shares”) in the
form of Exhibit F attached hereto, and upon receipt of such Purchase Shares and
Warrants pay to the Company as the purchase price for such Initial Purchase
Shares and Warrants, the sum of $375,000, via wire transfer. The Warrants shall
have a term of five (5) years and an exercise price equal to $1.20.

Thereafter, upon notice from the Company and subject to the Company’s right to
adjust purchases under Section 2(c) hereof, the Investor shall purchase 20,000
Purchase Shares every five (5) Business Days (such purchases “Regular Purchases”
and the amount so purchased the “Regular Purchase Amount”) during each Monthly
Period until the Maturity Date, at the Purchase Price.

(b) Accelerated Purchases. In addition to the Regular Purchases, the Company
shall have the right at any time on or after the Commencement Date to direct the
Investor to purchase up to 10,000 Purchase Shares (such purchases “Accelerated
Purchases” and the amount so purchased “Accelerated Purchase Amount”) at the
Purchase Price on the Purchase Date, by delivery to the Investor of an
Accelerated Purchase Notice which notice shall state the Accelerated Purchase
Amount. The Company may direct the Investor to make multiple Accelerated
Purchases so long as at least two (2) Business Days have passed since the most
recent Accelerated Purchase was completed.

(c) The Company’s Right to Adjust Purchases. The Company may, at any time, give
written notice (a “Purchase Adjustment Notice”) to the Investor (i) suspending
purchases of Purchase Shares by the Investor under this Agreement, or
(ii) adjusting the Regular Purchase Amount to an amount equal to or between
5,000 and 20,000 Purchase Shares as set forth in the Purchase Adjustment Notice.
The Purchase Adjustment Notice shall be effective only for purchases that have a
Purchase Date later than five (5) Business Days after receipt of the Purchase
Adjustment Notice by the Investor. Any purchase by the Investor that has a
Purchase Date on or prior to the fifth (5th) Business Day after receipt by the
Investor of a Purchase Adjustment Notice from the Company must be honored by the
Company as otherwise provided herein. Such purchase adjustment shall continue in
effect until delivery by the Company, at its sole discretion, of a new Purchase
Adjustment Notice. So long as a Purchase Adjustment Notice suspends purchases,
the Investor shall not be obligated or have the right to purchase any Purchase
Shares from the Company under Section 2 of this Agreement.

(d)  Payment for Purchase Shares. The Investor shall pay to the Company an
amount equal to the Purchase Amount multiplied by the Purchase Price with
respect to such Purchase Shares as full payment for such Purchase Shares via
wire transfer of immediately available funds on the same Business Day that the
Investor receives such Purchase Shares if they are received by the Investor
before 11:00 a.m. eastern time or if received by the Investor after 11:00 a.m.
eastern time, the next Business Day. The Company shall not issue any fraction of
a share of Common Stock upon any purchase. If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock up or down to the nearest whole share. All
payments made under this Agreement shall be made in lawful money of the United
States of America or wire transfer of immediately available funds to such
account as the Company may from time to time designate by written notice in
accordance with the provisions of this Agreement. Whenever any amount expressed
to be due by the terms of this Agreement is due on any day that is not a
Business Day, the same shall instead be due on the next succeeding day that is a
Business Day. The parties may otherwise agree on the purchase and sale of
Purchase Shares.

(e) Purchase Price Floor. The Company and the Investor shall not effect any
sales and purchases under this Agreement on any Purchase Date where the Purchase
Price for any purchases of Purchase Shares would be less than the Floor Price.
“Floor Price” means $1.00, which shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction.

(f) Records of Purchases. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each purchase or shall use such other method,
reasonably satisfactory to the Investor and the Company.

(g) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Investor made under this Agreement.

(h) Additional Purchases. In conjunction with each Regular Purchase and each
Accelerated Purchase, if any, the Investor shall purchase up to an equivalent
amount of shares of Common Stock as it purchases in connection with each Regular
Purchase as such amount may be adjusted by the Company pursuant to a Purchase
Adjustment Notice or Accelerated Purchase (“Additional Purchase”). The
Additional Purchase shall be at the same purchase price as such Regular or
Accelerated Purchase and shall be completed within five (5) Business Days of any
Regular Purchase or Accelerated Purchase.

(i) Compliance with Principal Market Rules; Company Rights Agreement. The
Company shall not effect any sale under this Agreement and the Investor shall
not have the right or the obligation to purchase shares of Common Stock under
this Agreement to the extent that after giving effect to such purchase the
“Exchange Cap” shall be deemed to be reached. The “Exchange Cap” shall be deemed
to have been reached if, at any time prior to the shareholders of the Company
approving the transaction contemplated by this Agreement, upon a purchase under
this Agreement, the Purchase Shares issuable pursuant to such purchase would,
together with all Purchase Shares previously issued under this Agreement, exceed
4,247,936 shares of Common Stock (19.99% of the 21,250,304 outstanding shares of
Common Stock as of the date of this Agreement). The Company may, but shall be
under no obligation to, request its shareholders to approve the transaction
contemplated by this Agreement. The Company shall not be required to issue any
Purchase Shares under this Agreement if such issuance would breach the Company’s
obligations under the rules or regulations of the Principal Market.

The Company shall not effect any sale under this Agreement and the Investor
shall not have the right or the obligation to purchase shares of Common Stock
under this Agreement to the extent that after giving effect to such purchase the
“Rights Agreement Cap” shall be deemed to be reached. The “Rights Agreement Cap”
shall be deemed to have been reached if, at any time prior to the Board of
Directors of the Company modifying the Rights Agreement dated as of October 25,
2006 between the Company and Mellon Investor Services LLC, as Rights Agent, as
amended, to preclude the triggering of rights under the Rights Agreement, upon a
purchase under this Agreement, the Purchase Shares issuable pursuant to such
purchase would, together with all Purchase Shares previously issued under this
Agreement and not sold by the Investor, exceed 3,185,421 shares of Common Stock
(14.99% of the 21,250,304 outstanding shares of Common Stock as of the purchase
date. The Investor shall notify the Company in writing prior to any purchase of
shares of Common Stock under this Agreement to the extent that after giving
effect to such purchase the Rights Agreement Cap shall be deemed to be reached,
based upon the number of outstanding shares of Common Stock reported in the
Company’s most recent Report on Form 10-Q or 10-K.

3. INVESTOR’S REPRESENTATIONS AND WARRANTIES.

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

(a) Investment Purpose.  The Investor is acquiring the Purchase Shares, Warrants
and Warrant Shares (“Securities”) as principal for its own account and not with
a view to or for distributing or reselling such Securities or any part thereof
in violation of the Securities Act or any applicable state securities law, has
no present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Securities in violation of the Securities Act
or any applicable state securities law (this representation and warranty not
limiting the Investor’s right to sell the Securities pursuant to the
registration statement described herein or otherwise in compliance with
applicable federal and state securities laws).  The Investor is acquiring the
Securities hereunder in the ordinary course of its business.

(b) Accredited Investor Status. The Investor is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D.

(c) Reliance on Exemptions. The Investor understands that the Securities may be
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.

(d) Information. The Investor understands that its investment in the Securities
involves a high degree of risk. The Investor (i) is able to bear the economic
risk of an investment in the Securities including a total loss, (ii) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the proposed investment in the Securities and
(iii) has had an opportunity to ask questions of and receive answers from the
officers of the Company concerning the financial condition and business of the
Company and others matters related to an investment in the Securities. Neither
such inquiries nor any other due diligence investigations conducted by the
Investor or its representatives shall modify, amend or affect the Investor’s
right to rely on the Company’s representations and warranties contained in
Section 4 below. The Investor has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

(e) No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(f) Transfer or Sale. The Investor understands that (i) the Securities may not
be offered for sale, sold, assigned or transferred unless (A) registered
pursuant to the Securities Act or (B) an exemption exists permitting such
Securities to be sold, assigned or transferred without such registration;
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder.

(g) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and is a valid and binding
agreement of the Investor enforceable against the Investor in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

(h) Residency. The Investor is a resident of the State of Illinois.

(i) No Prior Short Selling. The Investor represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Investor that as of the date hereof
and as of the Commencement Date:

(a) Organization and Qualification. The Company and each of the Subsidiaries
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns 50% or more of the voting stock or capital stock or
other similar equity interests) is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
nor default of any of the provisions of its respective certificate or articles
of incorporation, bylaws or other organizational or charter documents.  Each of
the Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification. The Company has no
Subsidiaries except as set forth on Schedule 4(a).

(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and each of the other
agreements entered into by the parties on the Commencement Date and attached
hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Commitment Shares and
the reservation for issuance and the issuance of the Purchase Shares issuable
under this Agreement, have been duly authorized by the Company’s Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors or its shareholders, (iii) this Agreement has been, and
each other Transaction Document shall be on the Commencement Date, duly executed
and delivered by the Company and (iv) this Agreement constitutes, and each other
Transaction Document upon its execution on behalf of the Company, shall
constitute, the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies. The
Board of Directors of the Company has approved the resolutions (the “Signing
Resolutions”) substantially in the form as set forth as Exhibit C attached
hereto to authorize this Agreement and the transactions contemplated hereby. The
Signing Resolutions are valid, in full force and effect and have not been
modified or supplemented in any respect. The Company has delivered to the
Investor a true and correct copy of a unanimous written consent adopting the
Signing Resolutions executed by all of the members of the Board of Directors of
the Company. No other approvals or consents of the Company’s Board of Directors
and/or shareholders is necessary under applicable laws and the Company’s
Certificate of Incorporation and/or Bylaws to authorize the execution and
delivery of this Agreement or any of the transactions contemplated hereby,
including, but not limited to, the issuance of the Commitment Shares and the
issuance of the Purchase Shares.

(c) Capitalization. As of the date hereof, the authorized capital stock of the
Company is set forth on Schedule 4(c). Except as disclosed in Schedule 4(c), (i)
no shares of the Company’s capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act (except the Registration Rights Agreement), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished to the Investor true and
correct copies of the Company’s Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s By-laws, as amended and as in effect on the date hereof (the
“By-laws”), and summaries of the terms of all securities convertible into or
exercisable for Common Stock, if any, and copies of any documents containing the
material rights of the holders thereof in respect thereto.

(d) Issuance of Securities. Upon issuance and payment therefor in accordance
with the terms and conditions of this Agreement, the Purchase Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. The Commitment Shares have been
duly authorized and, upon issuance in accordance with the terms hereof, the
Commitment Shares shall be (i) validly issued, fully paid and non-assessable and
(ii) free from all taxes, liens and charges with respect to the issue thereof.
4,000,000 shares of Common Stock have been duly authorized and reserved for
issuance upon purchase under this Agreement as Purchase Shares. 350,000 shares
of Common Stock have been duly authorized and reserved for issuance as Warrant
Shares. 120,000 shares of Common Stock (subject to equitable adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) have been duly authorized and reserved for issuance as
Additional Commitment Shares in accordance with this Agreement.

(e) No Conflicts. Except as disclosed in Schedule 4(e), the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby (including,
without limitation, the reservation for issuance and issuance of the Purchase
Shares) will not (i) result in a violation of the Certificate of Incorporation,
any Certificate of Designations, Preferences and Rights of any outstanding
series of preferred stock of the Company or the By-laws or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or any of its
Subsidiaries) or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations under
clause (ii), which could not reasonably be expected to result in a Material
Adverse Effect. Except as disclosed in Schedule 4(e), neither the Company nor
its Subsidiaries is in violation of any term of or in default under its
Certificate of Incorporation, any Certificate of Designation, Preferences and
Rights of any outstanding series of preferred stock of the Company or By-laws or
their organizational charter or by-laws, respectively. Except as disclosed in
Schedule 4(e), neither the Company nor any of its Subsidiaries is in violation
of any term of or is in default under any material contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company or its Subsidiaries,
except for possible conflicts, defaults, terminations or amendments which could
not reasonably be expected to have a Material Adverse Effect. The business of
the Company and its Subsidiaries is not being conducted, and shall not be
conducted, in violation of any law, ordinance, and regulation of any
governmental entity, except for possible violations, the sanctions for which
either individually or in the aggregate could not reasonably be expected to have
a Material Adverse Effect. Except as specifically contemplated by this Agreement
and as required under the Securities Act or applicable state securities laws,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency or any
regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under or contemplated by the Transaction
Documents in accordance with the terms hereof or thereof. Except as disclosed in
Schedule 4(e), all consents, authorizations, orders, filings and registrations
which the Company is required to obtain pursuant to the preceding sentence shall
be obtained or effected on or prior to the Commencement Date. Except as listed
in Schedule 4(e), since one year prior to the date hereof, the Company has not
received nor delivered any notices or correspondence from or to the Principal
Market. The Principal Market has not commenced any delisting proceedings against
the Company.

(f) SEC Documents; Financial Statements. Except as disclosed in Schedule
4(f) the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Documents”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension.  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and none
of the SEC Documents, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. Except as listed
in Schedule 4(f), the Company has received no notices or correspondence from the
SEC for the one year preceding the date hereof. The SEC has not commenced any
enforcement proceedings against the Company or any of its subsidiaries.

(g) Absence of Certain Changes. Except as disclosed in Schedule 4(g), since
October 1, 2009, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

(h) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company’s Subsidiaries or any of the Company’s or the
Company’s Subsidiaries’ officers or directors in their capacities as such, which
could reasonably be expected to have a Material Adverse Effect. A description of
each action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body which, as
of the date of this Agreement, is pending or threatened in writing against or
affecting the Company, the Common Stock or any of the Company’s Subsidiaries or
any of the Company’s or the Company’s Subsidiaries’ officers or directors in
their capacities as such, is set forth in Schedule 4(h).

(i) Acknowledgment Regarding Investor’s Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Securities. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

(j) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.

(k) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. Except as set forth on Schedule 4(k), none of the
Company’s material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement. The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any material trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others and, except as set forth on
Schedule 4(k), there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company or
its Subsidiaries regarding trademark, trade name, patents, patent rights,
invention, copyright, license, service names, service marks, service mark
registrations, trade secret or other infringement, which could reasonably be
expected to have a Material Adverse Effect.

(l) Environmental Laws. To the best of the Company’s knowledge, the Company and
its Subsidiaries (i) are in compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where, in each of the three foregoing clauses, the failure to
so comply could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(m) Title. The Company and the Subsidiaries have good and marketable title in
fee simple to all real property owned by them and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all liens,
encumbrances and defects (“Liens”) and , except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries. Any real property
and facilities held under lease by the Company and any of its Subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company and its Subsidiaries.

(n) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiaries, taken as a whole.

(o) Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

(p) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

(q) Transactions With Affiliates.  Except as set forth in the SEC Documents,
none of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $100,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.

(r) Application of Takeover Protections. The Company and its board of directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the state of its incorporation which is or could become
applicable to the Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Commitment Shares and the Investor’s ownership of the
Securities and the Commitment Shares.

(s)  Disclosure.  Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Investor or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Registration Statement or prospectus supplements
thereto.   The Company understands and confirms that the Investor will rely on
the foregoing representation in effecting purchases and sales of securities of
the Company.  All of the disclosure furnished by or on behalf of the Company to
the Investor regarding the Company, its business and the transactions
contemplated hereby, including the disclosure schedules to this Agreement, is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The press releases disseminated by the Company during the twelve
months preceding the date of this Agreement taken as a whole do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made and when made, not
misleading.  The Company acknowledges and agrees that the Investor neither makes
nor has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3 hereof.

(t) Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

5. COVENANTS.

(a) Filing of Form 8-K, Registration Statement, and NASDAQ Notification. The
Company agrees that it shall, within the time required under the Exchange Act
file a Report on Form 8-K disclosing this Agreement and the transaction
contemplated hereby. The Company shall also file within ten (10) Business Days
from the date hereof (i) with the SEC a new registration statement covering only
the sale of the Additional Commitment Shares, the Warrant Shares and Purchase
Shares in accordance with the terms of the Registration Rights Agreement between
the Company and the Investor, dated as of the date hereof (“Registration Rights
Agreement”), and (ii) with the NASDAQ Stock Market LLC a Notification: Listing
of Additional Shares for the listing of all of the Purchase Shares and
Commitment Shares on the NASDAQ Global Market.

(b) Blue Sky. The Company shall take such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the initial sale
of the Commitment Shares and any Purchase Shares to the Investor under this
Agreement and (ii) any subsequent resale of the Commitment Shares and any
Purchase Shares by the Investor, in each case, under applicable securities or
“Blue Sky” laws of the states of the United States in such states as is
reasonably requested by the Investor from time to time, and shall provide
evidence of any such action so taken to the Investor.

(c) Listing. The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares upon each national securities exchange and
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and shall maintain, so long as
any other shares of Common Stock shall be so listed, such listing of all such
securities from time to time issuable under the terms of the Transaction
Documents. The Company shall maintain the Common Stock’s authorization for
quotation on the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action that would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall promptly, and in no event later than the following Business Day,
provide to the Investor copies of any notices it receives from the Principal
Market regarding the continued eligibility of the Common Stock for listing on
such automated quotation system or securities exchange. The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section.

(d) Limitation on Short Sales and Hedging Transactions. The Investor agrees that
beginning on the date of this Agreement and ending on the date of termination of
this Agreement as provided in Section 11(k), the Investor and its agents,
representatives and affiliates shall not in any manner whatsoever enter into or
effect, directly or indirectly, any (i) “short sale” (as such term is defined in
Section 242.200 of Regulation SHO of the Exchange Act) of the Common Stock or
(ii) hedging transaction, which establishes a net short position with respect to
the Common Stock.

(e) Issuance of Commitment Shares. Immediately upon the execution of this
Agreement, the Company shall issue to the Investor as consideration for the
Investor entering into this Agreement 120,000 shares of Common Stock (the
“Initial Commitment Shares”). In connection with each purchase of Purchase
Shares hereunder, the Company agrees to issue to the Investor a number of shares
of Common Stock (the “Additional Commitment Shares” and together with the
Initial Commitment Shares, the “Commitment Shares”) equal to the product of
(x) 120,000 and (y) the Purchase Amount Fraction. The “Purchase Amount Fraction”
shall mean a fraction, the numerator of which is the Purchase Amount purchased
by the Investor with respect to such purchase of Purchase Shares and the
denominator of which is Four Million Purchase Shares (4,000,000). The Additional
Commitment Shares shall be equitably adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction.
The Initial Commitment Shares shall be issued in certificated form and shall
bear the following restrictive legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

(f) Due Diligence. The Investor shall have the right, from time to time as the
Investor may reasonably deem appropriate, to perform reasonable due diligence on
the Company during normal business hours. The Company and its officers and
employees shall provide information and reasonably cooperate with the Investor
in connection with any reasonable request by the Investor related to the
Investor’s due diligence of the Company. Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby.
Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party. The Company confirms that neither it nor any other
Person acting on its behalf shall provide the Investor or its agents or counsel
with any information that it believes constitutes or might constitute material,
non-public information which is not otherwise disclosed in the Registration
Statement or prospectus supplements thereto.

(g) No Variable Rate Transactions. From the date hereof until the Maturity Date,
the Company shall be prohibited from effecting or entering into an agreement to
effect any issuance by the Company or any of its Subsidiaries of Common Stock or
Common Stock Equivalents for cash consideration (or a combination of units
thereof) involving a Variable Rate Transaction other than in connection with an
Exempt Issuance.  “Variable Rate Transaction” means a transaction in which the
Company (i) issues or sells any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive
additional shares of Common Stock either (A) at a conversion price, exercise
price or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the shares of Common Stock at any time after
the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may sell securities at a future determined price. “Exempt
Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, directors or vendors of the Company pursuant to any stock
or option plan duly adopted for such purpose, by a majority of the non-employee
members of the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of such securities, (c) securities issued
pursuant to acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, which acquisitions or strategic
transactions can have a Variable Rate Transaction component,  provided that any
such issuance shall only be to a Person (or to the equity holders of a Person)
which is, itself or through its subsidiaries, an operating company or an asset
in a business synergistic with the business of the Company and shall provide to
the Company additional benefits in addition to the investment of funds, but
shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities, and (d) common stock purchase warrants, and
shares of Common Stock under common stock purchase warrants, which warrants
contain adjustment provisions substantially the same as the adjustment
provisions contained in Section 4, “Adjustments”, of the Company’s Common Stock
Purchase Warrants issued in March 2008 and in December 2009.

6. TRANSFER AGENT INSTRUCTIONS.

Immediately upon the execution of this Agreement, the Company shall deliver to
the Transfer Agent a letter in the form as set forth as Exhibit E attached
hereto with respect to the issuance of the Commitment Shares. On the
Commencement Date, the Company shall cause any of the Purchase Shares, Warrant
Shares and Additional Commitment Shares, to be issued under this Agreement to be
issued without any restrictive legend unless the Investor expressly consents
otherwise. The Company shall issue irrevocable instructions to the Transfer
Agent, and any subsequent transfer agent, to issue Purchase Shares in the name
of the Investor for the Purchase Shares (the “Irrevocable Transfer Agent
Instructions”). The Company warrants to the Investor that no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section 6,
will be given by the Company to the Transfer Agent with respect to the Purchase
Shares and that the Additional Commitment Shares,, Warrant Shares and the
Purchase Shares shall otherwise be freely transferable on the books and records
of the Company as and to the extent provided in this Agreement.



  7.   CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE

SALES OF SHARES OF COMMON STOCK.

The right of the Company hereunder to commence sales of the Purchase Shares is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales):

(a) The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

(b) A registration statement covering the sale of all of the Additional
Commitment Shares, Warrant Shares and Purchase Shares shall have been declared
effective under the Securities Act by the SEC and no stop order with respect to
the registration statement shall be pending or threatened by the SEC; and

(c) The Purchase Shares, Warrant Shares and Commitment Shares shall be approved
for listing upon the Principal Market.



  8.   CONDITIONS TO THE INVESTOR’S OBLIGATION TO MAKE

PURCHASES OF SHARES OF COMMON STOCK.

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions on or before the
Commencement Date (the date that the Company may begin sales) and once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

(b) The Company shall have issued to the Investor the Commitment Shares;

(c) The Common Stock shall be authorized for quotation on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market and the Purchase Shares, Warrant
Shares and Commitment Shares shall be approved for listing upon the Principal
Market;

(d) The Investor shall have received the opinions of the Company’s legal counsel
dated as of the Commencement Date substantially in the form of Exhibit A
attached hereto;

(e) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 4 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date. The Investor shall
have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Commencement Date, to the foregoing effect in the form
attached hereto as Exhibit B;

(f) The Board of Directors of the Company shall have adopted resolutions in the
form attached hereto as Exhibit C which shall be in full force and effect
without any amendment or supplement thereto as of the Commencement Date;

(g) As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, (A) solely for the purpose of effecting
purchases of Purchase Shares hereunder, 4,000,000 shares of Common Stock, (B) as
Warrant Shares, 350,000 shares of Common Stock, and (C) as Additional Commitment
Shares in accordance with Section 5(e) hereof, 120,000 shares of Common Stock;
provided, however, that the Investor and the Company acknowledge and agree that
the Company’s compliance with the requirement of Section 8(f) shall be treated
as compliance with the requirement of this paragraph (g);

(h) The Irrevocable Transfer Agent Instructions, in form acceptable to the
Investor shall have been delivered to and acknowledged in writing by the Company
and the Company’s Transfer Agent;

(i) The Company shall have delivered to the Investor a certificate evidencing
the incorporation and good standing of the Company in the State of Delaware
issued by the Secretary of State of the State of Delaware as of a date within
ten (10) Business Days of the Commencement Date;

(j) The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days of the Commencement Date;

(k) The Company shall have delivered to the Investor a secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit D;

(l) A registration statement covering the sale of all of the Additional
Commitment Shares, Warrant Shares and Purchase Shares shall have been declared
effective under the Securities Act by the SEC and no stop order with respect to
the registration statement shall be pending or threatened by the SEC. The
Company shall have prepared and delivered to the Investor a final and complete
form of prospectus, dated and current as of the Commencement Date, to be used by
the Investor in connection with any sales of any Additional Commitment Shares,
Warrant Shares or any Purchase Shares, and to be filed by the Company one
Business Day after the Commencement Date. The Company shall have made all
filings under all applicable federal and state securities laws necessary to
consummate the issuance of the Commitment Shares, Warrant Shares and Purchase
Shares pursuant to this Agreement in compliance with such laws;

(m) No Event of Default has occurred, or any event which, after notice and/or
lapse of time, would become an Event of Default has occurred;

(n) On or prior to the Commencement Date, the Company shall take all necessary
action, if any, and such actions as reasonably requested by the Investor, in
order to render inapplicable any control share acquisition, business
combination, shareholder rights plan or poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation or the laws of the state of its incorporation which
is or could become applicable to the Investor as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and the Commitment Shares and the Investor’s
ownership of the Securities and the Commitment Shares; and

(o) The Company shall have provided the Investor with the information requested
by the Investor in connection with its due diligence requests made prior to, or
in connection with, the Commencement, in accordance with the terms of Section
5(f) hereof.



  9.   INDEMNIFICATION.

In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, shareholders, officers, directors, employees and direct or indirect
investors and any of the foregoing person’s agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, other than with respect to Indemnified
Liabilities which directly and primarily result from the gross negligence or
willful misconduct of the Indemnitee. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.

10. EVENTS OF DEFAULT.

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

(a) the effectiveness of a registration statement registering the Purchase
Shares, Additional Commitment Shares or Warrant Shares lapses for any reason
(including, without limitation, the issuance of a stop order) or is unavailable
to the Investor for sale of any or all of the Purchase Shares, Additional
Commitment Shares or Warrant Shares (“Registrable Securities”), and such lapse
or unavailability continues for a period of ten (10) consecutive Business Days
or for more than an aggregate of thirty (30) Business Days in any 365-day
period;

(b) the suspension from trading or failure of the Common Stock to be listed on
the Principal Market for a period of three (3) consecutive Business Days;

(c) the delisting of the Company’s Common Stock from the Principal Market,
provided, however, that the Common Stock is not immediately thereafter trading
on the New York Stock Exchange, the Nasdaq Global Select Market, the Nasdaq
Capital Market, the NYSE Amex or the OTC Bulletin Board;

(d) the failure for any reason by the Transfer Agent to issue Purchase Shares to
the Investor within five (5) Business Days after the applicable Purchase Date
which the Investor is entitled to receive;

(e) the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least ten
(10) Business Days;

(f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law ;

(g) if the Company pursuant to or within the meaning of any Bankruptcy Law;
(A) commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors, (E) becomes insolvent, or
(F) is generally unable to pay its debts as the same become due;

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary; or

(i) a material adverse change in the business, properties, operations, financial
condition or results of operations of the Company and its Subsidiaries taken as
a whole; or

(j) if at any time after the Commencement Date, the “Exchange Cap” is reached.
The “Exchange Cap” shall be deemed to be reached at such time if, upon the
purchase of Common Stock under this Agreement, the issuance of such shares of
Common Stock would exceed that number of shares of Common Stock which the
Company may issue under this Agreement without breaching the Company’s
obligations under the rules or regulations of the Principal Market.

In addition to any other rights and remedies under applicable law and this
Agreement, including the Investor termination rights under Section 11(k) hereof,
so long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, or so long as the Purchase Price is below the Floor
Price, the Investor shall not be obligated to purchase any shares of Common
Stock under this Agreement. If pursuant to or within the meaning of any
Bankruptcy Law, the Company commences a voluntary case or any Person commences a
proceeding against the Company, a Custodian is appointed for the Company or for
all or substantially all of its property, or the Company makes a general
assignment for the benefit of its creditors, (any of which would be an Event of
Default as described in Sections 10(f), 10(g) and 10(h) hereof) this Agreement
shall automatically terminate without any liability or payment to the Company
without further action or notice by any Person. No such termination of this
Agreement under Section 11(k)(i) or 11(k)(iv) shall affect the Company’s or the
Investor’s obligations under this Agreement with respect to pending purchases or
Additional Purchases and the Company and the Investor shall complete their
respective obligations with respect to any pending purchases or Additional
Purchases under this Agreement.

11. MISCELLANEOUS.

(a) Dispute Resolution.

(i) Neither party shall institute a proceeding in any court to resolve a dispute
between the parties before that party has sought to resolve the dispute through
direct negotiation with the other party.

(ii) If the dispute is not resolved within two (2) weeks after a demand for
direct negotiation, either party may then seek relief through arbitration in
Chicago, Illinois, administered by the American Arbitration Association under
its commercial arbitration rules. The arbitrator(s) shall decide all questions
of arbitrability of the dispute and shall base the award on applicable laws and
judicial precedent and include in such award a statement of the reasons upon
which the award is based. Judgment on the award rendered by the arbitrator(s)
may be entered in any court set forth in Section 11(b) and such judgment shall
be final, binding and non-appealable.

(iii) Nothing herein shall prevent either party from obtaining injunctive relief
without arbitration.

(b) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its shareholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Chicago, for the
adjudication of any dispute hereunder or under the other Transaction Documents
or in connection herewith or therewith, or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

(c) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original, not a facsimile signature or a
signature in a “.pdf” format data file .

(d) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(e) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(f) Entire Agreement. With the exception of the Mutual Nondisclosure Agreement
between the parties dated as of January 19, 2010, this Agreement supersedes all
other prior oral or written agreements between the Investor, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement, the other Transaction Documents and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Investor
makes any representation, warranty, covenant or undertaking with respect to such
matters. The Company acknowledges and agrees that is has not relied on, in any
manner whatsoever, any representations or statements, written or oral, other
than as expressly set forth in this Agreement.

(g) Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt when delivered personally;
(ii) upon receipt when sent by facsimile (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party); or (iii) one Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Company:

Energy Focus, Inc.

32000 Aurora Road

Solon, OH 44139

Telephone: 440-715-1300

Facsimile: 440-715-1314

Attention: Chief Executive Officer

     
With a copy to:
 
Cowden & Humphrey Co. LPA
4600 Euclid Avenue, Suite 400
Cleveland, Ohio 44103-3748

Telephone:
Facsimile:
Attention:
  216-241-2880
216-241-2881
Gerald W. Cowden, Esq.

     
If to the Investor:
 
Lincoln Park Capital Fund, LLC
440 North Wells, Suite 620

Chicago, IL 60654
Telephone:
Facsimile:
Attention:
 
312-822-9300
312-822-9301
Josh Scheinfeld/Jonathan Cope

     
If to the Transfer Agent:
 
BNY Mellon Shareowner Services, LLC
480 Washington Boulevard, 29th Floor

Telephone:
Facsimile:
Attention:
  201-680-3627
201-680-4606
Ms. Sandra L. Moore, Vice President

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.

(i) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

(j) Publicity. The Investor shall have the right to approve before issuance any
press release, SEC filing or any other public disclosure made by or on behalf of
the Company whatsoever with respect to, in any manner, the Investor, its
purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Investor, to make any press release or other
public disclosure (including any filings with the SEC) with respect to such
transactions as is required by applicable law and regulations so long as the
Company and its counsel consult with the Investor in connection with any such
press release or other public disclosure at least two (2) Business Days prior to
its release. The Investor must be provided with a copy thereof at least two
(2) Business Days prior to any release or use by the Company thereof. The
Company agrees and acknowledges that its failure to fully comply with this
provision constitutes a material adverse effect on its ability to perform its
obligations under this Agreement.

(k) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(l) Termination. This Agreement may be terminated only as follows:

(i) By the Investor any time an Event of Default exists without any liability or
payment to the Company. However, if pursuant to or within the meaning of any
Bankruptcy Law, the Company commences a voluntary case or any Person commences a
proceeding against the Company, a Custodian is appointed for the Company or for
all or substantially all of its property, or the Company makes a general
assignment for the benefit of its creditors, (any of which would be an Event of
Default as described in Sections 10(f), 10(g) and 10(h) hereof) this Agreement
shall automatically terminate without any liability or payment to the Company
without further action or notice by any Person. No such termination of this
Agreement under this Section 11(k)(i) shall affect the Company’s or the
Investor’s obligations under this Agreement with respect to pending purchases or
Additional Purchases and the Company and the Investor shall complete their
respective obligations with respect to any pending purchases or Additional
Purchases under this Agreement.

(ii) In the event that the Commencement shall not have occurred, the Company
shall have the option to terminate this Agreement for any reason or for no
reason without any liability whatsoever of any party to any other party under
this Agreement.

(iii) In the event that the Commencement shall not have occurred on or before
May 31, 2010, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, the non-breaching party
shall have the option to terminate this Agreement at the close of business on
such date or thereafter without liability of any party to any other party.

(iv) At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Investor electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement. The Company Termination Notice shall not be effective until one
(1) Business Day after it has been received by the Investor. No such termination
of this Agreement under this Section 11(k)(iv) shall affect the Company’s or the
Investor’s obligations under this Agreement with respect to pending purchases or
Additional Purchases and the Company and the Investor shall complete their
respective obligations with respect to any pending purchases or Additional
Purchases under this Agreement.

(v) This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement.

(vi) If by the Maturity Date for any reason or for no reason the full Available
Amount under this Agreement has not been purchased as provided for in Section 2
of this Agreement, this Agreement shall automatically terminate on the Maturity
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement.

Except as set forth in Sections 11(k)(i) (in respect of an Event of Default
under Sections 10(f), 10(g) and 10(h)) and 11(k)(vi), any termination of this
Agreement pursuant to this Section 11(k) shall be effected by written notice
from the Company to the Investor, or the Investor to the Company, as the case
may be, setting forth the basis for the termination hereof. The representations
and warranties of the Company and the Investor contained in Sections 3, 4 and 6
hereof, the indemnification provisions set forth in Section 9 hereof and the
agreements and covenants set forth in Section 11, shall survive the Commencement
and any termination of this Agreement. No termination of this Agreement shall
affect the Company’s or the Investor’s rights or obligations (i) under the
Registration Rights Agreement which shall survive any such termination or
(ii) under this Agreement with respect to pending purchases or Additional
Purchases and the Company and the Investor shall complete their respective
obligations with respect to any pending purchases or Additional Purchases under
this Agreement.

(m) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Investor represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. The Company shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold the Investor
harmless against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out of pocket expenses) arising in connection with any such
claim.

(n) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(o) Remedies, Other Obligations, Breaches and Injunctive Relief. The parties’
remedies provided in this Agreement shall be cumulative and in addition to all
other remedies available to them under this Agreement, at law or in equity
(including a decree of specific performance and/or other injunctive relief), no
remedy of the parties contained herein shall be deemed a waiver of compliance
with the provisions giving rise to such remedy and nothing herein shall limit
the parties’ right to pursue actual damages for any failure by the other party
to comply with the terms of this Agreement. Each party acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the the
other party and that the remedy at law for any such breach may be inadequate.
Each party therefore agrees that, in the event of any such breach or threatened
breach, the other party shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

(p) Enforcement Costs. If: (i) this Agreement is placed by a party (the
“enforcing party”) in the hands of an attorney for enforcement or is enforced by
the enforcing party through any legal proceeding; or (ii) an attorney is
retained to represent the enforcing party in any bankruptcy, reorganization,
receivership or other proceedings affecting creditors’ rights and involving a
claim under this Agreement; or (iii) an attorney is retained to represent the
enforcing party in any other proceedings whatsoever in connection with this
Agreement, then the other party shall pay to the enforcing party, as incurred by
the enforcing party, all reasonable costs and expenses including attorneys’ fees
incurred in connection therewith, in addition to all other amounts due
hereunder.

(q) Failure or Indulgence Not Waiver. No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.

* * * * *

1

IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.

THE COMPANY:

ENERGY FOCUS, INC.

By:      
Name: Joseph G. Kaveski
Title: Chief Executive Officer


INVESTOR:

LINCOLN PARK CAPITAL FUND, LLC


BY: LINCOLN PARK CAPITAL PARTNERS, LLC
BY: ROCKLEDGE CAPITAL CORPORATION

By:      
Name: Josh Scheinfeld
Title: President


2